952 So. 2d 529 (2006)
Tony C. MARTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2683.
District Court of Appeal of Florida, Fourth District.
September 6, 2006.
Tony C. Martin, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the order summarily denying the appellant's motion for postconviction relief, but not for the reasons specified by the state's response below. Appellant's motion was untimely filed pursuant to rule 3.850(b), as his sentence did not exceed the limits provided by law for a habitual violent felony offender; and any defect in the notice of intent to habitualize is a procedural error that does not result in an illegal sentence cognizable in a rule 3.800(a) motion, see Epps v. State, 912 So. 2d 644 (Fla. 4th DCA 2005). A 3.800(a) motion is the only means by which he could challenge his sentence so many years after his conviction and sentence became final.
SHAHOOD, GROSS and MAY, JJ., concur.